FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended March 31, 2010 Commission File Number 1-4773 AMERICAN BILTRITE INC. (Exact name of registrant as specified in its charter) Delaware 04-1701350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 57 River Street Wellesley Hills, Massachusetts02481-2097 (Address of Principal Executive Offices) (781) 237-6655 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 17, 2010 Common Stock 3,441,419 shares FORWARD LOOKING STATEMENTS Some of the information presented in or incorporated by reference in this report constitutes "forward-looking statements," within the meaning of the Private Securities Litigation Reform Act of 1995, that involve risks, uncertainties and assumptions. These forward-looking statements are based on American Biltrite’s expectations, and American Biltrite’s understanding of Congoleum’s expectations, as of the date of this release, of future events. American Biltrite undertakes no obligation to update any of these forward looking statements, except as may be required by the federal securities laws. Although American Biltrite believes that these expectations are based on reasonable assumptions, within the bounds of its knowledge of its business and experience, there can be no assurance that actual results will not differ materially from expectations. Any or all of these expectations may turn out to be incorrect and any forward-looking statements made in this report speak only as of the date of this report. Readers are cautioned not to place undue reliance on any forward-looking statements. Actual results could differ significantly as a result of various factors. By their nature, forward-looking statements involve risks and uncertainties because they relate to events and depend on circumstances that may or may not occur in the future. Any forward-looking statements made in this report speak only as of the date of this report unless the statement indicates that another date applies. It is not possible to predict or identify all factors that could potentially cause actual results to differ materially from expected and historical results. Factors that could cause actual results to differ from expectations include: (i) American Biltrite’s and Congoleum’s ability to comply with the covenants imposed on them under their respective credit agreements and the availability of borrowings under their credit facilities and their ability to generate sufficient operating cash flows to fund their respective businesses and operations; (ii) the future cost and timing of payments associated with and availability of insurance coverage for environmental and non-asbestos related product and general liability claims; (iii) increases in raw material prices and availability of raw materials; (iv) increased competitive activity from competitors, some of which have greater resources and broader distribution channels; (v) unfavorable developments in various markets for American Biltrite’s or its subsidiaries’ products or in the national or global economy in general; (vi) shipment delays, depletion of inventory and increased production costs resulting from unforeseen disruptions of operations at any of American Biltrite’s or its subsidiaries’ facilities or distributors; (vii) the incurrence of product warranty costs; (viii) changes in customers for American Biltrite’s or its subsidiaries’ products or the failure of customers to timely pay for product purchased; (ix) any discontinuation of American Biltrite’s intercompany arrangements with Congoleum on terms substantially consistent with those currently in effect, which agreements are contemplated to be revised under the currently proposed plan of reorganization for Congoleum, and the expected terms of such proposed amendments have been previously referred to by American Biltrite in its prior periodic filings with the Securities and Exchange Commission; (x) the failure of distributors or sales representatives to adequately perform; and (xi) the loss of any key executives. American Biltrite and Congoleum have significant asbestos related liabilities. On December 31, 2003, Congoleum filed a voluntary petition with the United States Bankruptcy Court for the District of New Jersey (Case No. 03-51524) seeking relief under Chapter 11 of the United States Bankruptcy Code as a means to resolve claims asserted against it related to the use of asbestos in its products decades ago. On August 17, 2009, the United States District Court for the District of New Jersey withdrew reference to Congoleum’s Chapter 11 case from the Bankruptcy Court and assumed authority over the proceedings. Congoleum’s Chapter 11 case is pending. Some additional factors that could cause actual results to differ from Congoleum’s and American Biltrite’s objectives for resolving asbestos liability include: (i) the future cost and timing of estimated asbestos liabilities and payments; (ii) the availability of insurance coverage and reimbursement from insurance companies that underwrote the applicable insurance policies for asbestos-related claims, including insurance coverage and reimbursement for asbestos claimants under any proposed plan of reorganization for Congoleum, which certain insurers have objected to in the applicable courts adjudicating Congoleum’s Chapter 11 case and are litigating in New Jersey state court; (iii) the costs relating to the execution and implementation of any plan of reorganization for Congoleum; (iv) timely reaching agreement with other creditors, or classes of creditors, that exist or may emerge; (v) satisfaction of the conditions and obligations under American Biltrite and Congoleum’s outstanding debt instruments, and amendment or waiver of those outstanding debt instruments, as necessary, to permit Congoleum and American Biltrite to satisfy their obligations under any plan of reorganization for Congoleum; (vi) the response from time-to-time of the lenders, customers, suppliers, holders of Congoleum’s Senior Notes and their representatives, and other creditors and constituencies to the Chapter 11 process and related developments arising from the strategy to resolve asbestos liability; (vii) Congoleum’s ability to maintain debtor-in-possession financing sufficient to provide it with funding that may be needed during the pendency of its Chapter 11 case and to obtain exit financing sufficient to provide it with funding that may be needed for its operations after emerging from the bankruptcy process, in each case, on reasonable terms; (viii) timely obtaining sufficient creditor and court approval (including the results of any relevant appeals) of any reorganization plan for Congoleum and the court overruling any objections to the plan that may be filed; (ix) costs of, developments in, and the outcome of insurance coverage litigation pending in New Jersey state court involving Congoleum and certain insurers; (x) the impact any adopted federal legislation addressing asbestos claims may have on American Biltrite’s and Congoleum’s businesses, results of operations or financial conditions; (xi) compliance with the United States Bankruptcy Code, including section 524(g); and (xii) the possible adoption of another party’s plan of reorganization, which may prove to be unfeasible. In addition, in view of American Biltrite’s relationships with Congoleum, American Biltrite could be affected by Congoleum’s negotiations regarding its pursuit of a plan of reorganization, and there can be no assurance as to what that impact, positive or negative, might be. In any event, the failure of Congoleum to obtain confirmation and consummation of a Chapter 11 plan of reorganization would have a material adverse effect on Congoleum’s business, results of operations or financial condition and could have a material adverse effect on American Biltrite’s business, results of operations or financial condition. Other factors that could cause or contribute to American Biltrite Inc.’s actual results differing from its expectations include those factors discussed in Item 1A of Part II of this Quarterly Report on Form 10-Q and in American Biltrite Inc.’s other filings with the Securities and Exchange Commission. AMERICAN BILTRITE INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidating Condensed Balance Sheets – Assets as of March 31, 2010 (Unaudited) and December31,2009 1 Consolidating Condensed Balance Sheets – Liabilities and Stockholders’ Equity (Deficit) as of March31,2010 (Unaudited) and December 31, 2009 2 Consolidating Condensed Statements of Operations (Unaudited) For the Three Months Ended March31,2010 and 2009 3 Consolidating Condensed Statements of Cash Flows (Unaudited) For the Three Months Ended March31,2010 and 2009 4 Notes to Unaudited Consolidating Condensed Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 4. Controls and Procedures 42 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 43 Item1A. Risk Factors 43 Item 3. Defaults Upon Senior Securities 54 Item 5. Other Information 54 Item 6. Exhibits 55 Signature 59 PART I.FINANCIAL INFORMATION Item 1. Financial Statements AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATING CONDENSED BALANCE SHEETS – ASSETS (In thousands of dollars) ABIConsolidated Eliminations Congoleum AmericanBiltrite March31, December31, March31, December31, March31, December31, March31, December31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Assets Current assets: Cash and cash equivalents $ Restricted cash Short-term investments Accounts receivable, net $ ) $ ) Inventories ) ) Taxes receivable Prepaid expense & other current assets Total current assets ) ) Property, plant & equipment, net Other assets: Insurance for asbestos-related liabilities Other assets ) Total assets $ $ $ ) $ ) $ See accompanying notes to consolidating condensed financial statements. 1 AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATING CONDENSED BALANCE SHEETS – LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) (In thousands of dollars) ABIConsolidated Eliminations Congoleum AmericanBiltrite March31, December31, March31, December31, March31, December31, March31, December31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Liabilities Current liabilities: Accounts payable $ $ $ ) $ ) $ Accrued expenses Asbestos-related liabilities Deferred income taxes Notes payable Current portion of long-term debt Liabilities subject to compromise Total current liabilities ) ) Long-term debt, less current portion Asbestos-related liabilities Other liabilities Liabilities subject to compromise ) ) Total liabilities ) ) Stockholders’ equity (deficit) Common stock 46 46 ) ) 93 93 46 46 Additional paid-in capital ) ) Less cost ofshares in treasury ) Retained earnings (deficit) Accumulated other comprehensive loss ) Total stockholders’ equity (deficit) of controlling interests ) Noncontrolling interests ) ) Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ $ ) $ ) $ See accompanying notes to consolidating condensed financial statements. 2 AMERICAN BILTRITE INC. AND SUBSIDIARIES CONSOLIDATING CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2010 and 2009 (In thousands of dollars, except share and per share amounts) ABIConsolidated Eliminations Congoleum AmericanBiltrite Net sales $ Cost of products sold $ ) $ ) Selling, general & administrative expenses Income (loss) from operations 37 ) Other income (expense) Interest income 3 7 – 2 3 5 Interest expense ) Other (expense) income ) 86 ) ) Loss before income taxes ) ) ) 16 ) Provision for (benefit from) income taxes 27 ) 12 15 15 ) Net loss ) ) ) 16 ) Noncontrolling interests 57 64 (7
